department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number employer identification no uil supporting organizations uil unrelated v not unrelated_trade_or_business dear you request a ruling concerning certain consequences under sec_501 sec_509 and of the internal_revenue_code the code relating to the proposed transfer of assets described below facts you have been recognized as exempt under sec_501 and classified as a sec_509 supporting_organization your specified supported organizations have received rulings recognizing their tax exempt status under sec_501 and their non-private foundation classification under sec_509 each of your supported organizations operates a retirement community that provides housing health care and other services to serve the special needs of the aged within the meaning of sec_501 and rev ruls and of each supported_organization you are a non-stock corporation whose articles of incorporation identify each of the supported organizations by name you are authorized to appoint three directors to the board_of each supported_organization all of whom may also be directors on your board at least one director of each supported_organization will serve on your board you will be the sole member you function as a parent of the system of retirement communities providing oversight supervision management and strategic planning for the supported organizations you develop policies for standards of care and operation for the supported organizations you carry out various executive administrative financial policy setting planning and other functions of the supported organizations coordinate activities by or among them and supervise overall policy and planning as a supporting_organization of each of the supported organizations you represent that you perform functions for the benefit of each supported organization--functions that each supported_organization would otherwise be required to perform each of the supported organizations has transferred a pro_rata amount of funds to you to fund your start-up and initial working_capital requirements each of the supported organizations regularly makes contributions to support your on-going operations in addition to your initial start-up and on-going operational costs in the future there may be additional sharing of funds assets services and personnel throughout the system determined on a case by case basis and only as needed to support the exempt purposes of any supported_organization or the supporting_organization system as a whole this may be accomplished through formal execution of contracts or other less formal arrangements a combination of gratuitous transfers sales leases or charges for services all as the individual facts and circumstances warrant and to ensure that each entity is fully capable of fulfilling its respective exempt_purpose this would mean funds may be transferred to and from you and the supported organizations ruling requested transfers contributions or sharing of assets personnel facilities and services including the execution of contracts for the sharing of assets and services between you and the supported organizations shall to the extent related to the exempt purposes of these entities not give rise to any unrelated_business_income under sec_511 through to you law sec_501 of the code describes organizations that are organized and operated exclusively for charitable purposes sec_511 imposes a tax on unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 and sec_501 sec_512 defines unrelated business taxable income’ as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions and computed with modifications in sec_512 sec_513 defines the term unrelated_trade_or_business as any trade_or_business which is not substantially related aside from the need of such organization for income or funds or the use it makes of profits derived to the exercise or performance by such organization of the purposes or function constituting the basis for its exemption under sec_501 sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that in order to be exempt as an organization described in section sec_501 the organization must be both organized and operated exclusively for one or more exempt purposes sec_1_513-1 states that the term trade_or_business has the same meaning as in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question and the accomplishment of the organization's exempt purposes sec_1_513-1 states that to be substantially related to the exempt purposes of the organization the business activity must have a causal relationship to the achievement of exempt purposes and it must contribute importantly to the accomplishment of those purposes and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes rev ruls 1972_1_cb_145 and 1979_1_cb_194 hold that providing housing for the elderly can be a charitable purpose within the meaning of sec_501 if is specially designed for the elderly provides for their health emotional social and recreational needs is built at the lowest feasible cost is priced within the financial reach of a significant segment of the community served and if the organization maintains residents who become unable to pay it revrul_77_72 1977_1_cb_157 holds that inter-organizational indebtedness between a parent and its wholly owned subsidiary is not acquisition_indebtedness within the meaning of sec_514 but merely a matter of accounting between related_organizations revrul_78_41 1978_1_cb_148 holds that when a_trust performs a function that the hospital could carry out itself in the performance of its exempt_purpose such as the payment of malpractice claims against the hospital the trust's performance of an integral part of the hospital's function was also exempt under sec_501 analysis you and supported organizations function to meet the housing health and financial needs of elderly persons which is considered a charitable purpose within the meaning of sec_501 rev ruls and the relationship among the several organizations advances their charitable purposes by providing overall policy and planning guidance coordinating activities between the communities and assuming various functions that the supported organizations would otherwise conduct you enhance the ability of each supported_organization to serve the special needs of the aged of its particular community revrul_78_41 you relieve each entity of administrative and other burdens and allow them to focus on providing housing health care and services for their residents you have represented that these activities are related to your tax-exempt purposes and those of your supported organizations because the transfers of cash assets and personnel and the sharing of personnel services facilities and expenses permit ail of the entities to more efficiently carry out their respective tax-exempt operations transfers that are related to your exempt_purpose will not result in unrelated business activity transfers between closely related exempt_organizations for their exempt purposes are regarded as matters of accounting revrul_77_72 furthermore such transfers are not generally regarded as trades_or_businesses regularly carried on for the production_of_income sec_1_513-1 thus the transfers will not give rise to unrelated_business_taxable_income under sec_511 through to you ruling based upon the information provided above we rule as follows transfers contributions or sharing of assets personnel facilities and services including the execution of contracts for the sharing of assets and services between you and the supported organizations shall to the extent related to the exempt purposes of these entities not give rise to any unrelated_business_income under section sec_511 through to you this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice with our proposed deletions you should follow the instructions in notice if you disagree this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representatives ronald shoemaker manager technical group enclosure notice sincerely
